DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed on 6/17/2021, wherein:
Claims 1, 2, 4-7, 9, 11, 16, 17, 19, and 20 are currently pending; 
Claims 1, 2, 6, 9, 11, 16, 17, 19, and 20 have been amended; and 
Claims 3, 8, 10, 12-15, and 18 have been cancelled. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the center/vertical wing and/or center rotor assembly being attached to the flat back surface of the body of the aircraft as recited in claims 1, 16, and 20; and the center rotor having a length of 1.6m in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the drive system for pivoting the center rotor assembly and the pivot joint details such as a link assembly, hydraulic system, gear system and the like as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 16 objected to because of the following informalities:  
In claim 16, line 24, the phrase “the forward wing a length greater than a height” should be replaced with “the forward wing having a length greater than a height.” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-7, 9, 11, 16, 17, 19, and 20  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 has been amended to recite that the streamlined body has a flat back surface and that a center rotor assembly is attached to the body at the flat back surface via a vertical wing and configured to create lift and thrust during flight. It is also recited that the center rotor is approximately 1.6m in length. First, Figures 2-7 of the present application depict the 
Claims 2, 4-7, 9, 11, and 19 draw dependency from independent claim 1 and incorporate the impermissible new matter. Each of claims 2, 4-7, 9, 11, and 19 are rejected for at least the same rationale outlined above with respect to claim 1. 
Claim 2 recites that the vertical wing is attached to the flat back surface of the body via a pivot joint. As outlined above with respect to claim 1, this limitation is unsupported new matter.
Claim 9 recites that the center rotor assembly is secured at a distant position relative to the streamlined body via the center wing extending in a direction relatively perpendicular to the flat back surface of the body. As outlined above with respect to claim 1, this limitation is unsupported new matter.
Independent claim 16 has been amended to recite that the center wing is attached to a back surface of the streamlined body and extends vertically way from the back surface. As outlined above with respect to claim 1, the center wing is attached to the center of the body in the 
Claim 17 draws dependency from independent claim 16 and incorporates the impermissible new matter thereof. Claim 17 is rejected for at least the same rationale outlined above with respect to claim 16. 
Independent claim 20 has been amended to recite that the center rotor assembly is moveably attached to the body at the flat back surface. As outlined above with respect to claim 1, the center wing to which the center rotor assembly is coupled, is attached to the center of the body in the disclosure such that the new limitation that the center wing/center rotor assembly is attached to the flat back surface is impermissible new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 16, 17, 19, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the center wing” in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 11 draws dependency, recites a vertical wing but not a center wing.
Claim 11 recites that the center wing is positioned at a location between the forward wing and the aft wing. Claim 1, from which claim 11 draws dependency, recites that the vertical wing 
Claim 16 recites that the forward wing has a length greater than the height, wherein the length being greater than the height aids in creating thrust for horizontal movement. It is completely unclear how a wing is capable of producing thrust for horizontal movement. The functional recitation that the length of the forward wing being greater than the height aids in creating thrust for horizontal flight has not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a "means" for performing the specified function, as set for in 35 USC §112, 6th paragraph, and must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172; 388 O.G. 279. 
Claim 17 draws dependency from independent claim 16 and incorporates the indefiniteness of the parent claim. Claim 17 is rejected for at least the same rationale outlined above with respect to claim 16 for failure to overcome said indefiniteness. 
Claim 19 recites that the center rotor blade is 2.8m in length. Claim 1, from which claim 19 draws dependency, recites that the center rotor blade is approximately 1.6m in length. It is unclear how the rotor can be both approximately 1.6m and 2.8m in length simultaneously. 
Claim 20 recites the limitation "the center wing” in line 21.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 20 recites that “simultaneously creating lift and thrust during flight with the first rotor assembly, the second rotor assembly, the third rotor assembly, and the center rotor assembly.” However, claim 20 also recites a fourth rotor assembly in the manner of the first 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772.  The examiner can normally be reached on Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647